Case 1:21-cv-01711-AT-SN Document5 Filed 03/23/21 Page 1of1

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED

 

MINERVA GOMEZ, DOC #:
DATE FILED: 3/23/2021

Plaintiff,

 

-against-

21 Civ. 1711 (AT)

NEW YORK CITY DEPARTMENT OF
EDUCATION; MARCIA SULIT-TORRES, ORDER OF SERVICE
PRINCIPAL,

 

Defendants.
ANALISA TORRES, District Judge:

 

Plaintiff, who is proceeding pro se, paid the filing fees to commence this action.

The Clerk of Court is directed to issue summonses as to Defendants New York City
Department of Education and Marcia Sulit-Torres, Principal. Plaintiff is directed to serve the
summons and complaint on each Defendant within 90 days of the issuance of the summonses. If
within those 90 days, Plaintiff has not either served Defendants or requested an extension of time
to do so, the Court may dismiss the claims against Defendants under Rules 4 and 41 of the Federal
Rules of Civil Procedure for failure to prosecute.

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an
information package.

SO ORDERED.

Dated: March 23, 2021
New York, New York

ANALISA TORRES
United States District Judge

 
